REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Chiu et al., US PG Pub. No. 30300287488, teach a plurality of server blades [500, fig. 5, blade servers: 0085] arranged in a stack, each server blades containing one or more servers and each server including one or more processors [510, fig 5] to provide data processing services [0042, 0085, servers such as blade servers are disposed in a rack in a data center].
a coolant distribution unit (CDU) [100, fig. 1] to supply cooling liquid to the processors and to receive the cooling liquid carrying heat exchanged from the processors, wherein the CDU includes a liquid pump [114, fig. 1] to pump the cooling liquid and a pump controller to control [part of the control system 999 in figure 2: 0067] a pump speed of the liquid pump [0040-0041, 0045, 0049, as pointed out and shown in figure 1 the cooling system include a pump that provides cooling toe the servers and the components such as processors and memories, where the pomp is controlled by a controller to control the flow of the liquid or heat exchange].
	Chiu nor Aubrey (US PG. Pub. No 20050083657) nor Copeland (US PG. Pub. 2010003214) do not teach a rack management unit (RMU) coupled to the server blades and the CDU, wherein the RMU includes control logic configured to
determine a first relationship between a cost of the server and a clock rate of
the processors of the servers based on a performance requirement of the
electronic rack,
determine a second relationship between energy consumption of the server to
perform a defined task, the clock rate of processors of the server, and a pump speed of the liquid pump,
determine an optimal clock rate and an optimal pump speed based on the first
relationship and the second relationship, and
control the pump speed of the liquid pump via the pump controller based on
the optimal pump speed and control the optimal clock rate of the one or more processors based on the optimal clock rate
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Mon-Fri 8:30 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/VOLVICK DEROSE/
Primary Examiner, Art Unit 2118